Citation Nr: 1703053	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-35 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for spondylosis and wedge deformities of the thoracolumbar spine, with facet arthrosis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has jurisdiction over the Veteran's implied claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that where a claimant, or the record, raises the question of unemployability due to a disability for which an increased initial rating is sought, part of the claim for increased compensation is an implied claim for TDIU.  As the Veteran has sought the highest rating possible, and has claimed that the disability on appeal is, in part, responsible for his unemployability, the issue of entitlement to TDIU is properly before the board. 

In January 2013, the Board remanded this claim for additional development.  This claim was remanded again in January 2015 in order to obtain an updated VA examination.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for spondylosis and wedge deformities of the thoracolumbar spine, with facet arthrosis.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

The Veteran was provided with a VA examination in March 2016 to assess the severity of his service-connected thoracolumbar spine disability, as part of development ordered in a remand issued by the Board in January 2015.  Following this VA examination, on July 5, 2016, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing situations, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

It is unclear whether the March 2016 VA examination included range of motion testing for the Veteran's thoracolumbar spine in active motion and passive motion, in weight-bearing and nonweight-bearing situations.  In light of Correia, the March 2016 VA examination is insufficient.  Further, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  As such, the Board finds that the Veteran should be afforded a new VA examination that accurately evaluates the current severity of the Veteran's service-connected thoracolumbar spine disability, including a discussion of the information required under the Court's holding in Correia.

Moreover, because the record indicates that the Veteran has been receiving ongoing VA treatment, and does not appear to include VA treatment records after October 2011, any updated VA treatment records should be obtained and associated with the claims file.

Finally, as the Veteran claimed unemployability due, in part, to his thoracolumbar spine disability, the Board finds that the matter of the Veteran's implied claim for TDIU is inextricably intertwined with the Veteran's initial rating claim, and, thus, consideration of the Veteran's TDIU claim must be deferred at this time.  See Rice, 22 Vet. App. at 447.




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period of October 2011 to the present.  If no records exist, the claims file should be updated to reflect such and the appellant notified of such.

2.  Schedule the Veteran for an orthopedic examination to assess the current severity of his service-connected thoracolumbar spine disability.  The claims file should be reviewed by the examiner.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  Moreover, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's thoracolumbar spine.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided, and should discuss the effect of the Veteran's service-connected thoracolumbar spine disability on his occupational functioning and daily activities.

3  After completing any additional notification or development deemed necessary, readjudicate the remaining claims on appeal.  If a claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






